department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date conex-154143-08 uil ------------------------- ------------------------ -------------------------- dear ------------- this letter responds to your inquiry to senator jim webb senator webb wrote to us on your behalf and asked us to respond to you directly about the difference between the standard mileage rate for deducting or accounting for expenses for medical purposes and the rate used for business purposes i am pleased to provide the following general information generally taxpayers can claim a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 of the internal_revenue_code the code business_expenses include operating_expenses of automobiles used in a trade_or_business and insurance premiums sec_1_162-1 of the income_tax regulations the regulations taxpayers can also take a deduction for the cost of incidental repairs to business property that do not materially add to its value or appreciably prolong its life sec_1_162-4 of the regulations the law also allows depreciation for the exhaustion wear_and_tear on property used in a trade_or_business or held_for_the_production_of_income sec_167 and sec_168 of the code generally taxpayers can claim a deduction for the expenses paid during the taxable_year for medical_care of the taxpayer his spouse or a dependent sec_213 of the code subject_to certain limitations the taxpayer must have paid the expenses during the taxable_year sec_1_213-1 of the regulations for either business or medical purposes a taxpayer only may deduct allowable automobile expenses if the taxpayer maintains adequate_records or other_sufficient_evidence for proper substantiation the taxpayer can claim a deduction for actual allowable automobile expenses rev_proc sec_1 alternatively a taxpayer can use standard mileage rates which the internal_revenue_service publishes the irs conex-154143-08 contracts with an independent_contractor to conduct an annual study of the fixed and variable costs of operating an automobile rev_proc sec_2 for the standard mileage rate i sec_24 cents per mile for medical purposes and cents per mile for business purposes rev_proc the mileage rate for medical claims filed through a flexible_spending_account is the same as the standard medical mileage rate see publication health_savings_accounts and other tax-favored health_plans flexible spending arrangements fsas a highlighted copy of which is attached the amounts of automobile expenses a taxpayer can deduct for business purposes is different from the amounts a taxpayer can deduct for medical purposes for business purposes a taxpayer can deduct both the out-of-pocket variable expenses of the vehicle such as gasoline and oil and the fixed expenses such as depreciation lease payments and license and registration fees thus the standard business mileage rate reflects both fixed and variable costs see dollar_figure of rev_proc on the other hand the taxpayer can deduct as a medical expense only the out-of-pocket variable expenses of the automobile including gasoline and oil and cannot deduct fixed costs see dollar_figure of revproc_2008_72 see also publication medical and dental expenses what medical_expenses are includible transportation a highlighted copy of which is attached therefore the standard business mileage rate is higher than the standard medical mileage rate i hope this information on certain general principles of the law is helpful this letter is for informational purposes only and does not constitute a ruling revenue_procedure sec_2 internal_revenue_bulletin date if you have any questions please contact -------------- identification_number ------------- or ------- ------------------- identification_number ------------- at --------------------- sincerely john p moriarty chief branch income_tax accounting enclosure cc the honorable jim webb attention -------------------
